In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1410 
ERIC BERG, 
                                                  Plaintiff‐Appellant, 

                                  v. 

NEW  YORK  LIFE  INSURANCE  COMPANY  and  UNUM  LIFE 
INSURANCE COMPANY OF AMERICA, 
                                  Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 11 C 7939 — Milton I. Shadur, Judge. 
                     ____________________ 

     ARGUED NOVEMBER 6, 2015 — DECIDED JULY 27, 2016 
                ____________________ 

   Before WOOD, Chief Judge, and POSNER and EASTERBROOK, 
Circuit Judges. 
    WOOD, Chief Judge. Eric Berg brought this breach of con‐
tract  action  when  New  York  Life,  through  its  administrator 
Unum, refused to pay him disability benefits. At bottom, this 
case  turns  on  the  meaning  of  one  phrase:  “requires  and  re‐
ceives regular care by a Physician.” Does the clause contain a 
temporal element? The insurers say yes, and the district court 
2                                                        No. 15‐1410 

agreed,  granting  them  summary  judgment.  But  it  certainly 
says  nothing  about  timing  on  its  face,  and  we  can  find  no 
other sign that such a requirement was meant to be engrafted 
onto  the  phrase.  Applying  the  basic  principle  that  the  lan‐
guage must be construed against the insurers, we reverse the 
judgment of the district court. 
                                   I 
    Born in 1959, Eric Berg was a long‐time pit broker at the 
Chicago Mercantile Exchange. In 1991 and 1994, Berg bought 
two  disability‐income  insurance  policies  underwritten  by 
New York Life. In 2005, he started to experience a tremor in 
his arms and hands. The tremor interfered with his ability to 
write quickly and legibly, and in September 2007, the tremor 
forced  him  to  leave  his  job.  In  February  2010,  a  neurologist 
diagnosed Berg with an “essential tremor,” and Berg applied 
for total disability benefits. 
    Although  New  York  Life  and  Unum  approved  Berg’s 
claim on July 2, 2010, they designated his disability onset date 
as  February  3,  2010,  rather  than  September  2007.  Then,  in 
April  2012,  Unum  discontinued  Berg’s  total‐disability  bene‐
fits. It asserted that he was eligible only for residual‐disability 
benefits because when he applied, his regular occupation was 
that of an “unemployed person.” Berg sued, seeking benefits 
dating from September 2007 and a designation of “total disa‐
bility”  for  the  purpose  of  future  benefits.  The  district  court 
granted  summary  judgment  to  the  defendants.  Berg  ap‐
pealed.  
No. 15‐1410                                                          3

                                  II 
    We review the district court’s decision to grant summary 
judgment de novo, construing the facts in the light most favor‐
able to the non‐moving party—here, Berg. See Jaburek v. Foxx, 
813 F.3d 626, 630 (7th Cir. 2016). Summary judgment is appro‐
priate only when there is no dispute of material fact and the 
moving party is entitled to judgment as a matter of law. FED. 
R. CIV. P. 56(a). 
                                  A 
    Before turning to the merits, we address the insurers’ no‐
tice defenses, which  are  dispositive if well taken. Berg  does 
not contest that his Notice of Claim and Proof of Loss submis‐
sions  were  untimely.  Country  Mut.  Ins.  Co.  v.  Livorsi  Marine, 
Inc., 856 N.E.2d 338, 343 (Ill. 2006). He asserts, however, that 
the insurers waived these defenses. 
     In their answer to Berg’s first amended complaint, the in‐
surers raised the argument that Berg failed to comply with the 
policies’ Notice of Claim or Proof of Disability or Loss provi‐
sions.  They  reiterated  this  point  in  their  response  to  Berg’s 
oddly  styled  “motion  to  narrow  the  issues”  under  Federal 
Rule of Civil Procedure 16. This is not a use of Rule 16 that we 
recognize.  Rule  16,  entitled  “Pretrial  Conferences;  Schedul‐
ing;  Management,”  guides  (not  surprisingly)  case  manage‐
ment—it  is  not  a  tool  for  resolving  dispositive  motions, 
whether under Rule 12(b) or Rule 56. Perhaps that is why the 
district court’s rulings were silent on the insurers’ notice de‐
fenses. No matter: at that point, the insurers appear to have 
abandoned this tack. In their summary judgment motion, the 
insurers expressly relied upon the district court’s reasoning in 
its  previous  opinions,  but  they  did  not  bring  up  notice.  We 
4                                                         No. 15‐1410 

agree  with  Berg,  therefore,  that  the  notice  defenses  are 
waived. See D.S. v. E. Porter Cnty. Sch. Corp., 799 F.3d 793, 800 
(7th Cir. 2015) (arguments not raised in motion for summary 
judgment are waived).  
                                   B 
     On to the main event: interpreting the insurance policies. 
The parties agree that Illinois law governs here. Our primary 
goal in interpreting an insurance policy “is to give effect to the 
intent of the parties as expressed in the agreement.” DeSaga v. 
W. Bend Mut. Ins. Co., 910 N.E.2d 159, 163 (Ill. App. Ct. 2009). 
Where “the terms of an insurance policy are clear and unam‐
biguous, they must be given their plain and ordinary meaning 
and enforced as written, unless to do so would violate public 
policy.” Id. If a word is specifically defined in the policy, that 
meaning controls. Am. Nat. Fire Ins. Co. v. Nat’l Union Fire Ins. 
Co. of Pittsburgh, PA, 796 N.E.2d 1133, 1141 (Ill. App. Ct. 2003). 
On  the  other  hand,  if  the  policy  language  is  “susceptible  to 
more than one reasonable meaning,” an ambiguity exists and 
it  will  be  construed  against  the  insurer.  Gillen  v.  State  Farm 
Mut. Auto. Ins. Co., 830 N.E.2d 575, 582 (Ill. 2005).  
    In  determining  whether  a  provision  is  ambiguous,  we 
read the policy in light of “the insured’s reasonable expecta‐
tions and the policy’s intended coverage.” Gen. Star Indemn. 
Co. v. Lake Bluff Sch. Dist. No. 65, 819 N.E.2d 784, 793 (Ill. App. 
Ct.  2004).  A  court  should  not  “strain  to  find  an  ambiguity 
where none exists.” Founders Ins. Co. v. Munoz, 930 N.E.2d 999, 
1004  (Ill.  2010).  Neither  should  it  “adopt  an  interpretation 
which  rests  on  ‘gossamer  distinctions’  that  the  average  per‐
son, for whom the policy is written, cannot be expected to un‐
derstand.”  Id.  (quoting  Canadian  Radium  & Uranium  Corp.  v. 
Indem. Ins. Co. of N. Am., 104 N.E.2d 250, 255 (Ill. 1952)). “Any 
No. 15‐1410                                                           5

provision in a policy that limits or excludes coverage must be 
construed liberally in favor of the insured and against the in‐
surer,” DeSaga, 910 N.E.2d at 164, and must “be read narrowly 
and  will  be  applied  only  where  its  terms  are  clear,  definite, 
and specific.” Gillen, 830 N.E.2d at 582.  
                                   1 
    The insurers argue that Berg did not meet the policy’s def‐
inition of “total disability” until he saw a physician on Febru‐
ary 3, 2010. They point out that under the policies, “Total Dis‐
ability means that the Insured can not [sic] do the substantial 
and material duties of his or her regular job.” The definition 
further stipulates that “[t]he cause of the total disability must 
be an injury or a sickness.” Elsewhere in the policies, “Injury” 
is defined as “an accidental bodily injury of the Insured.” In 
the same provision, “Sickness” is defined as “an illness or dis‐
ease of the Insured.”  
    The Injury and Sickness provision sets out several require‐
ments. One is that “[t]he injury or sickness must be one which 
requires and receives regular care by a Physician.” The insur‐
ers contend that because Berg did not receive “care by a Phy‐
sician” for his tremor until February 3, 2010, he did not have 
an “illness or sickness” until that date. Because the “cause of 
the total disability must be an injury or a sickness,” they con‐
tinue, Berg was not totally disabled for policy purposes until 
February 3, 2010. 
    This syllogism might hold up in the rarified atmosphere 
of formal logic, but it disintegrates when exposed to the cor‐
poreal world. To begin with the obvious, neither of these pro‐
visions contains any temporal element. There is no reason to 
think that either of them demands that the injury or sickness 
6                                                        No. 15‐1410 

have  required  and  received  the  care  of  a  physician  at  any 
point except when the insured makes the claim. Both are writ‐
ten in the present tense. If the insurers had wanted the defini‐
tions to have force at any moment before the one at which the 
relevant  claim  was  adjudicated,  they  could  easily  have  in‐
cluded language to that effect. They didn’t. 
    The  insurers’  reading  is  not  even  the  most  logical  of  the 
reasonable  ones  available.  First,  while  there  is  no  temporal 
language in the physician‐care requirement, there is in one of 
the preceding requirements: that the injury or sickness “first 
manifest itself[] while this policy is in force.” If the insurers’ 
reading were correct, this provision would be surplusage: an 
injury or sickness cannot require and receive regular care by 
a physician before it manifests itself. “We will not interpret an 
insurance policy in such a way that any of its terms are ren‐
dered  meaningless  or  superfluous.”  Pekin  Ins.  Co.  v.  Wilson, 
909 N.E.2d 379, 387 (Ill. App. Ct. 2009). 
    Moreover, the use of the word “one” in the proviso that 
“[t]he injury or sickness must be one which requires and re‐
ceives regular care by a Physician” indicates that the require‐
ment applies to the kind of malady that qualifies as an “injury 
or sickness” under the policy, not when it qualifies. The provi‐
sion is thus best read as a description of the class of conditions 
that qualify under the policy—not a prerequisite for their on‐
set date.  
    In any event, an alternate reading does not have to be the 
best one: for ambiguity to exist, there need only be more than 
one  reasonable  interpretation  of  the  provision.  Gillen,  830 
N.E.2d at 582. Finding ambiguity in the possible temporal ef‐
fect of the provision is unavoidable given the commandments 
that (1) the language must be read in light of “the insured’s 
No. 15‐1410                                                          7

reasonable expectations and the policy’s intended coverage,” 
Gen. Star, 819 N.E.2d at 793; (2) interpretations may not rest 
on picky distinctions that the average person would not un‐
derstand, Munoz, 930 N.E.2d at 1004; and (3) “[a]ny provision 
in a policy that limits or excludes coverage must be construed 
liberally in favor of the insured and against the insurer,” De‐
Saga, 910 N.E.2d at 164, and must “be read narrowly and will 
be applied only where its terms are clear, definite, and spe‐
cific.” Gillen, 830 N.E.2d at 582. Average insureds would pre‐
sume that their benefits will flow from the date that their mal‐
ady became severe enough to prevent them from working or 
require medical care, not when they actually went to the doc‐
tor. The provisions at issue do nothing to put them on notice 
that this is not the case. 
    Finally, construing the provisions as the insurers suggest 
would create the kind of absurd results we must avoid. U.S. 
Fire Ins. Co. v. Hartford Ins. Co., 726 N.E.2d 126, 128 (Ill. App. 
Ct.  2000).  Under  their  reading,  the  existence  of  an  insured’s 
“illness or injury” would depend entirely on the date the in‐
sured saw a physician for it; it would change arbitrarily with 
no regard for the insured’s bodily condition or ability to work. 
Hypochondriacs might find a doctor who spots an illness at 
the  earliest  possible  moment,  while  those  who  lack  the  re‐
sources  to  see  doctors  regularly  might  suffer  for  months  or 
years and yet not be considered to have an illness or injury. 
    A few examples illustrate this point. Say, for instance, that 
an insured fell down the stairs to his basement, severing his 
spinal cord and rendering him a paraplegic. He happens also 
to be a doomsday prepper and thus has ample food and water 
for an extended period of time. He survives in the basement 
for six months until he is discovered. Finally, he is taken to a 
8                                                          No. 15‐1410 

physician and his care begins. According to the insurers, his 
injury did not exist, and he was not totally disabled, for those 
six months. Or suppose that an insured’s hands were ampu‐
tated  in  an  industrial  accident.  She  would  need  immediate 
care from a physician, but eventually, when there was nothing 
more that a doctor could do for her, she would cease receiving 
care from a physician. Would she not be totally disabled after 
that point? Or what about a woman who discovers a lump in 
her  breast,  but  who  cannot  see  a  doctor  for  several  months 
and only then is told she has Stage 4 cancer? In each of these 
cases, it is plain that the person is either disabled or ill without 
regard to the timing of the visit to the physician.  
     These  hypotheticals  show  why  it  would  have  made  no 
sense  to  impose  a  requirement  that  a  physician  visit  deter‐
mines the time when a disability commenced. Illinois courts 
do not read insurance policies in such a counter‐intuitive way. 
The insurers suggest there could be some way for these un‐
fortunate individuals to show cause for the late detection, but 
this  is  just  another  effort  to  re‐write  the  policy.  There  is  no 
show‐cause exception to the “Injury and Sickness” provision; 
it determines basic eligibility. Show‐cause provisions do exist 
elsewhere in the policies, in the Notice of Claim and Proof of 
Disability or Loss provisions. This is further evidence that the 
provisions’ temporal effect is at least ambiguous, and there‐
fore must be construed against the insurers under Illinois law. 
Gillen, 830 N.E.2d at 582. If Berg can prove that his essential 
tremor prevented him from performing his pit broker duties 
in  September  2007,  then  he  was  disabled  under  the  policies 
starting at that time. The facts in the light most favorable to 
Berg show just that. 
No. 15‐1410                                                             9

                                    2 
    Unlike the definitions of “total disability” and “injury and 
sickness,” the policies’ definition of “regular job” does contain 
a temporal element. “Regular Job” is defined as “[t]he occu‐
pation, or occupations if more than one, in which the Insured 
is engaged when a disability starts.”  
    The insurers’ argument hangs on the date when Berg be‐
came totally disabled—and thus on the outcome of our anal‐
ysis in the previous subsection. They assert that because Berg 
first received care from a physician for his tremor on February 
3, 2010, that was the first date on which he was totally disa‐
bled under the policy. They argue that because he was unem‐
ployed  on  that  date,  his  “regular  job”  was  that  of  “unem‐
ployed person.” But, as we have just shown, the evidence fa‐
vorable to Berg shows that he met the policies’ definition of 
“total  disability”  when  he  left  his  job  as  a  pit  broker  at  the 
Chicago Mercantile Exchange. If that is accepted by the trier 
of fact, then his “regular job” under the policies was that of a 
pit broker.  
                                   III 
   Unum contends that it is not properly joined as a defend‐
ant to this action. But the defendants did not include this ar‐
gument  in  their  motion  for  summary  judgment,  and  it  is 
therefore waived. See D.S., 799 F.3d at 800. All that remains, 
therefore,  is  to  REVERSE  the  district  court’s  judgment  and 
REMAND for proceedings consistent with this opinion.